ORDER OF REINSTATEMENT
¶ 1 On November 26, 1997, this Court placed Gilbert Neset on Interim Suspension based upon the Application, Affidavit of Disciplinary Counsel, and other supporting affidavits pending the final disposition of disciplinary proceedings. On February 20, 1998, and November 9, 1998, the Disciplinary Board entered Orders in the files upon which the Interim Suspension was requested, publicly reprimanding Gilbert Neset for violations of Rule 1.8, N.D.R. Prof. Conduct, for entering into a business transaction with a client and not advising the client to seek independent counsel.
*498¶ 2 On December 2, 1998, David A. Over-boe filed a Motion for Reinstatement on behalf of Gilbert Neset requesting that the Order of Interim Suspension be revoked and that this Court enter an order immediately reinstating Gilbert A. Neset’s license to practice law in the State of North Dakota. The Court considered the matter, and
¶3 ORDERED, that Gilbert A. Neset’s license to practice law in the State of North Dakota is reinstated effective immediately.
¶ 4 Dated at Bismarck, North Dakota, this 9th day of December, 1998.
Gerald W- VandeWalle, Chief Justice William A. Neumann, Justice Dale V. Sandstrom, Justice Mary Muehlen Maring, Justice Carol Ronning Kapsner, Justice